United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1221
                                   ___________

Titan Wheel Corp. of Iowa,              *
Walcott Iowa,                           *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
United States Environmental             *      [UNPUBLISHED]
Protection Agency,                      *
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: November 17, 2004
                                Filed: November 23, 2004
                                 ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       Titan Wheel Corp. of Iowa appeals from the district court's* adverse grant of
summary judgment in its action challenging a United States Environmental Protection
Agency penalty for violations of the Resource Conservation and Recovery Act.
Having carefully reviewed the record and the parties' briefs and having considered
their arguments, we conclude the district court's decision is clearly correct, and the


      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
issues do not warrant a comprehensive opinion. Finding no reversible error, we
affirm for the reasons stated in the district court's order. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-